PD-0998-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
AUGUST 6, 2015                                                           Transmitted 8/3/2015 12:00:00 AM
                                                                           Accepted 8/6/2015 10:22:00 AM
                                        PD-0998-15
                            PDR No. ____________________                                   ABEL ACOSTA
                                                                                                   CLERK

                          Court of Appeals No. 03-13-00381-CR

   ANTHONY BOYD ROBERTSON                    §       IN THE TEXAS COURT OF
                                             §
   v.                                        §           CRIMINAL APPEALS
                                             §
   STATE OF TEXAS                            §           AT AUSTIN, TEXAS

            PETITIONER’S MOTION FOR EXTENSION OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUSTICES OF SAID COURT:

          Now comes ANTHONY BOYD ROBERTSON, Petitioner in the above styled

  and numbered cause, and moves this Court for a 60-day extension to file his Petition

  for Discretionary Review, and would show as follows:

          1.     Petitioner has been convicted for the offense Assault with Bodily Injury

  – Family Violence (Repeat Offender), and has been assessed sentence of 14 years.

          2.     The Third District Court of Appeals issued an unpublished decision in

  this case on July 23, 2015. Anthony Boyd Robertson v. State of Texas, 03-13-00381

  (Tex.App.- Austin, July 23, 2015). The PDR in this case is due on or before August

  24, 2015.

          3.     The undersigned counsel is appointed and his appointment has

  terminated following the decision in this case. Nevertheless, counsel believes the



                                                                                          1
opinion by the Court of Appeals has potential issues for a Petition for Discretionary

Review. Counsel has advised Petitioner by letter on this date regarding the potential

issues, as well as the status of his representation.

      4.     In order to preserve Petitioner’s right to file a Petition for Discretionary

Review, counsel intends to meet with the trial court on the week of August 3 to

determine whether appellate representation will continue. Due to the presence of

impending trial deadlines in August/September and a Reply Brief due in federal court

relating to a death penalty case, Counsel requires extra time to prepare a PDR.

      5.     In the alternative, if the trial court does not continue the undersigned

counsel’s representation, Petitioner needs time to retain counsel, or to obtain the

record and other necessary documents in which to prepare a PDR,.

      6.     Accordingly, te undersigned counsel requests this Court extend the

deadline to file the PDR in this case by 60 days from the current due date.

      5.     Mr. Robertson’s personal information for the purposes of notices by this

Court is as follows:

                                  Mr. Anthony Boyd Robertson
                                  # 01863976
                                  TDC Jordan Unit
                                  1992 Helton Road
                                   Pampa, TX 79065




                                                                                       2
      WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this

Court grant this Motion, and grant an additional 60 days to file a PDR in this case

                                      Respectfully submitted,

                                      Law Office of Alexander L. Calhoun
                                      4301 W. William Cannon Dr., Ste. B-150, # 260
                                      Austin, TX 78749
                                      Tele: 512/ 420-8850
                                      Fax: 512/ 233 - 5946
                                      Cell: 512/ 731-3159
                                      Email: alcalhoun@earthlink.net

                                      BY:_/s/ Alexander L          Calhoun
                                      Alexander L. Calhoun
                                      State Bar No.: 00787187

                                      Attorney for Anthony Boyd Robertson



                         CERTIFICATE OF SERVICE

      I hereby certify that on July 30, 2015, a copy of the above and foregoing motion

has been served by mail upon the Hays County District Attorney's Office, at the

following address:

Hays County District Attorney
Hays County Government Center
712 South Stagecoach Trail, Ste. 2507
San Marcos, TX 78666.

upon the State Prosecution Attorney by U.S. Mail at the following address:


                                                                                         3
State Prosecuting Attorney
P.O. Box 13046
Capitol Station
Austin, Texas 78711

and upon Appellant by U.S. Mail to the following address:

                               Mr. Anthony Boyd Robertson
                               # 01863976
                               TDC Jordan Unit
                               1992 Helton Road
                               Pampa, TX 79065




                                      /s/   Alexander L Calhoun
                                     Alexander L. Calhoun




                                                                  4